968 So.2d 583 (2007)
Glenn E. CHAPMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D04-5540.
District Court of Appeal of Florida, Second District.
July 27, 2007.
Rehearing Denied October 31, 2007.
James Marion Moorman, Public Defender, and Paul C. Helm, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Richard M. Fishkin, Assistant Attorney General, Tampa, for Appellee.
SALCINES, Judge.
Glenn E. Chapman appeals his convictions and sentences for grand theft of a motor vehicle, aggravated fleeing to elude, and battery on a law enforcement officer. Chapman first argues that the trial court erred by failing to conduct an inquiry concerning the reasons he sought to discharge his attorney. Finding no reversible error on this point, we affirm without discussion. Chapman next argues that his sentences were illegal. Chapman asserts that his offenses arose from the same transaction and thus he could not be sentenced as a Prison Releasee Reoffender on one offense followed by consecutive Criminal Punishment Code sentences on the remaining offenses. Because the sentencing structure challenged by Chapman did not result in an illegal sentence, we affirm Chapman's sentences. See Reeves v. State, 957 So.2d 625 (Fla. May 17, 2007).
Affirmed.
ALTENBERND and CANADY, JJ., Concur.